2016 IL App (1st) 151854
                                                 No. 1-15-1854
                                           Opinion filed May 11, 2016

                                                                                  THIRD DIVISION

                                                       IN THE
                                    APPELLATE COURT OF ILLINOIS
                                              FIRST DISTRICT

                                                                   )
     THOMAS TAMRAZ,                                                )    Appeal from the
                                                                   )    Circuit Court
                             Petitioner-Appellant,                 )    of Cook County,
                                                                   )    Illinois.
     v.                                                            )
                                                                   )    No. 15OP20125
     CATHERINE TAMRAZ,                                             )
                                                                   )    The Honorable
                             Respondent-Appellee.                  )    Callie Lynn Baird,
                                                                   )    Judge Presiding.


     _____________________________________________________________________________

                 JUSTICE FITZGERALD SMITH delivered the judgment of the court, with opinion.
                 Presiding Justice Mason and Justice Lavin concurred in the judgment and opinion.

                                                       OPINION

¶1             Petitioner-appellant Thomas Tamraz sought an order of protection against his cousin,

          respondent Catherine Tamraz. The trial court entered an emergency order of protection, but

          ultimately denied Thomas' request for a plenary order of protection. Thomas appeals the

          denial of the plenary order of protection.

¶2                                            BACKGROUND

¶3              An emergency order of protection was entered against Catherine on April 21, 2015,

          and extended on May 12, 2015, set to expire on June 2, 2015. Thomas sought a plenary
     1-15-1854


         order of protection against Catherine, and Catherine brought a motion to dismiss. After a

         hearing, the court granted the motion to dismiss. The following facts are taken from the

         hearing1 and pleadings below.

¶4             Thomas testified that he and Catherine are cousins, explaining that their fathers were

         brothers. Thomas saw Catherine on April 14, 2015, at a memorial service for her father,

         Levon Tamraz. He went to the service with his mother, his sister, and the deceased's

         mistress, Bea Jacobs.     According to Thomas, immediately after the service, Catherine

         realized Bea had ridden to the service with him. Because this was her deceased father's

         paramour, she became angry.        She left a voicemail on Thomas' telephone which was

         stipulated to at the hearing. The stipulation, read into evidence at the hearing, said:

                    "847-946-2118; received April 14th at 9:37 p.m. Hey, Johnny. It's Cathy. I want

                    to tell you something right now. I just found out your mother brought to my

                    father's thing - you guys are motherf***. I'm going to tell you right now, you

                    better all watch your f*** backs because I don't appreciate what you guys f***

                    pulled. You hear me? I should be calling out favors from all the f*** gangsters I

                    have. Okay. Tell your mother watch her f*** back f*** Tamraz and I can't wait,

                    wait, wait, wait till I see your f**king face again. Okay. Your mother's a f***

                    piece of s*** mother. I hope she drops dead."

         Thomas testified that his mother, Grace, who was 87 years old, was in the car and heard the

         message. He said that he felt emotional distress when he heard the message.


     1
              We note here that the transcript of the hearing is exceptionally difficult to read. The
     parties at the hearing were argumentative and talked over one another. The court repeatedly
     attempted to make a good record, admonishing the parties and petitioner's attorney not to talk
     over one another, and the court reporter repeatedly announced she was unable to take down the
     testimony.
                                                       2
     1-15-1854


¶5            Over the next hour, Thomas received approximately 26 text messages from Catherine.

        He did not receive any more voicemails from her. The text messages, from Catherine's

        telephone to Thomas' telephone, are included in the record on appeal, and are the following:

                         "Your mother really is an evil person isn't she I really feel sorry for you

                   guys now I understand why time he's always been arrested isn't it true they steal

                   money out of grandma's money, boy you should be really proud of your family

                   congratulations you guys win"

                         "And you also beg jimmy Bannos to teach your boys the bar business dude

                   I know so much shit on you its not even funny"

                         "Such scum"

                         "Your trying to impress us and Chrissy we buy and sell people like u o I'm

                   sorry I R still working"

                         "U t such a c*** your family are dead to us enjoy watching your father die"

                         "Do I know that your father used to cheat on your mom should o go on"

                         "Tell your don to get s hair cut and wash it"

                         "son"

                         "I hope u all die a painful slow death"

                         "I wish upon all of your family and your grandchildren bad luck on all your

                   heads very bad luck the rest of their life"

                         "par for course class list once again and I hope your father enjoys this series

                   going after after him because he embezzled money"

                         "Don't ever contact us again"



                                                     3
     1-15-1854


                         "Tell he's she is classless just like u and your family. If you were so

                   wealthy why did my father have to get you a job in why you still working you

                   little bitch. We bind so people like you I know your favorites always been so

                   jealous of the Elliotts kiss my a***"

                         "i r dead 2 all of us"

                         "Isn't it funny how my dedicate your husband a job and your f*** father is a

                   big crook"

                         "and you disrespected my mother I will never forgive you for that"

                         "You people always be classless proof is in the pudding"

                         "She should never of been here she's not a part of our family you people

                   should've known better"

                         "Your grandchildren will not live long my prediction"

                         "I put the evil eye on all of you"

                         "And you can tell your mother she's a f*** b*** to"

                         "Who even invited you you people aren't even invited"

¶6            In his testimony, Thomas responded to a question regarding how he felt about the text

        messages by saying Catherine is "crazy." He also admitted that, although Catherine left an

        angry voicemail and sent a series of text messages while he was in his car, she did not follow

        him in the car nor go to his home. The messages stopped after Thomas' sister telephoned

        Catherine and told her they were going to show the messages to an attorney. From April 14,

        2015, to the day of the hearing in June, Catherine had no contact with Thomas and did not

        threaten him in any way. He also explained that, although the text messages went to his

        telephone, some were directed at other members of his family.

                                                     4
     1-15-1854


¶7            On cross-examination, Thomas admitted that, prior to April 14, he had not seen

        Catherine for nine months. He admitted that he invited the deceased's mistress to ride to the

        memorial with his family, and did not think the deceased's family would be "upset."

        Catherine's counsel read through the list of text messages and asked Thomas if each one

        scared him. Thomas answered that no, he was not scared by most of the text messages, and

        considered some of the messages "a joke" and opined that Catherine's family was "a joke."

        Thomas testified that he was afraid, or at least "bothered" when he received the text message

        stating "And you can tell your mother she's a f*** b***." He was also "bothered" by the

        texts stating, "And you're such a c***; your family are dead to us; enjoy watching your father

        die" and "do you know your father used to cheat on your mom." He was also bothered but

        not scared when he received the message: "I hope you all die a painful and slow death" and

        "Your grandchildren will not live long my prediction." He was not bothered by the text

        saying Catherine had put the "evil eye" on him.

¶8            On redirect, Thomas clarified that the text "your grandchildren will not live long my

        prediction" made him feel scared and emotionally disturbed. Thomas testified he was very

        scared when he heard the voicemail.

¶9            Thomas' mother, Grace Tamraz, testified that she attended the deceased's memorial

        along with Thomas, her daughter Annette, and Bea Jacobs. Grace invited Bea to ride to the

        memorial with her family. She testified that after the memorial, Catherine found out that the

        mistress, Bea, had come to the memorial with Grace and her family. Then, Grace thought

        Catherine, her sister, and her aunt were "coming after" them and Grace and her family

        "moved fast to get into the car so they wouldn't do anything." Grace was "very much" afraid.

        Then, while they were all sitting in the car, Catherine telephoned Thomas on his cell phone.


                                                    5
       1-15-1854


          She was afraid when she heard the voicemail left by Catherine. Grace did not see the text

          messages. On cross-examination, Grace admitted she and Thomas do not live together, but

          that Thomas is often at her house.

¶ 10            Catherine testified at the hearing, admitting she left the voicemail and sent the text

          messages in question. She explained she did it because she was upset "the Tamrazes came to

          my father's dedication with my father's mistress [and] was parading her around." She wanted

          to "make them understand how upset I was" and that "they had ruined something that could

          have been a really precious occasion." When asked about the "evil eye" text, she said she

          denied knowing what "evil eye" means. She explained she sent the texts because she was

          hurt and went on a "one-hour rant." When asked specifically about the part of her voicemail

          in which she say she can "call[] out favors," Catherine denied that she was talking about

          organized crime and said she does not "know anybody in that situation or that circle,"

          explaining she was "just going off on a rant." Additionally, she denied she meant the portion

          about Thomas and his family watching their backs as a threat, but said it was just a rant. She

          explained the voicemail was not a threat, stating:

                           "[WITNESS CATHERINE TAMRAZ:] If you listen to the whole thing, it

                     was someone who was very upset that my mother, my mother's memory was

                     ruined because these guys are to bring my father's mistress to something? Why

                     did they have to do that? We never see these people. We have nothing to do with

                     these people. They've never been around my family."

¶ 11            Catherine explained the texts as:




                                                       6
       1-15-1854


                            "[WITNESS CATHERINE TAMRAZ:] I was on a rant. They hurt me.

                     They really hurt me. It was a one-hour rant over and done with and that's it. I did

                     it. Am I sorry I did it, absolutely."

¶ 12            The trial court denied the request for an order of protection. Regarding the nature of

          the text messages, the court said:

                            "THE COURT: *** Mr. Tamraz was asked about each message. And most

                     of the messages he agreed were not directed specifically at him. But when asked

                     about each of the messages, many of them, he said, no, I wasn't afraid; well, I was

                     bothered. And some he said, no, that's a joke.

                            None of the messages where there was some kind of threat about you're

                     dead to all of us or you better watch your back was anything specific as to why

                     you should watch your back, what was going to happen if you watch your back.

                     It was a statement.

                            And on direct when asked how it made him feel, Mr. Tamraz, by his

                     attorney, he said I think the girl is crazy.

                            When you consider all of the statements made by the respondent and as she

                     testified - and I believe the respondent testified very credibly. She said I was

                     upset and when – on cross-examination when she was asked, well, why did you

                     send those messages. She said I wanted them to know how she felt.

                           She didn't indicate that they were designed to make the petitioner feel

                     anything. She wanted them to understand how she felt when they brought the

                     deceased['s] mistress there when her mother was present. And she was very upset

                     and that she was ranting.


                                                         7
       1-15-1854


                            When asked about the evil eye. She admitted I don't know what that

                      means, I just said it, I was just upset or I ranted."

          The court noted that respondent took no action after leaving the messages that would indicate

          she planned to follow through with any sort of threats. The court noted there was no history

          of abuse, and considered these messages "at best idle threats." It considered "[m]ost of the

          comments [to be] insulting but not comments that would cause a reasonable person to fear

          for his or her safety."

¶ 13            The court noted that, when he received the messages, petitioner remained in the

          parking lot and did not leave immediately. It also stated:

                            "THE COURT: *** And more importantly, when [petitioner Thomas] said

                      that he was fearful, *** he has no credibility. You did not testify credibly. You

                      were argumentative. You talked over the attorney. And you kept saying that's a

                      joke. *** So I don't believe that you were afraid or that you feared for your

                      safety. You just kept saying, well, if you knew what she was capable of, but I

                      have no evidence before me that she's capable of anything other than becoming

                      very emotional and upset and making these insulting remarks.

                            But insults alone are not enough for an order of protection, so your request

                      for the order of protection is denied."

¶ 14            Thomas appeals.

¶ 15                                               ANALYSIS

¶ 16            Thomas appeals, contending the trial court erred in denying the plenary order of

          protection. Specifically, Thomas argues that Catherine committed abuse against him, that is,

          the repeated text messages and the voicemail harassed him, caused him emotional distress,

                                                         8
       1-15-1854


          and the hostile tenor of the messages reasonably led him to believe "something violent was

          going to happen" to him.

¶ 17           As a preliminary matter, Catherine has not filed a response brief. Accordingly, our

          review is governed by First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill.

          2d 128, 133 (1976), in which our supreme court "set forth three distinct, discretionary options

          a reviewing court may exercise in the absence of an appellee's brief: (1) it may serve as an

          advocate for the appellee and decide the case when the court determines justice so requires,

          (2) it may decide the merits of the case if the record is simple and the issues can be easily

          decided without the aid of an appellee's brief, or (3) it may reverse the trial court when the

          appellant's brief demonstrates prima facie reversible error that is supported by the record."

          Thomas v. Koe, 395 Ill. App. 3d 570, 577 (2009) (citing Talandis, 63 Ill. 2d at 133). We

          choose to address the issue here because it falls under the second category, that is, the record

          is simple and the issue can easily be decided without the aid of the appellee's brief.

¶ 18               The Illinois Domestic Violence Act of 1986 (the Act) (750 ILCS 60/101 et seq. (West

          2012)), is to be construed liberally in order to "promote its underlying purposes," including

          preventing further abuse of victims of domestic violence. 750 ILCS 60/102 (West 2012);

          Moore v. Green, 219 Ill. 2d 470, 480-81 (2006).

¶ 19            Proceedings to obtain an order of protection are civil in nature and governed by a

          preponderance of the evidence standard. Best v. Best, 223 Ill. 2d 342, 348 (2006); see 750

          ILCS 60/205(a) (West 2012). When a court makes a finding by a preponderance of the

          evidence, a reviewing court will reverse that finding only if it is against the manifest weight

          of the evidence. Best, 223 Ill. 2d at 348-49. "A finding is against the manifest weight of the

          evidence only if the opposite conclusion is clearly evident or if the finding itself is


                                                        9
       1-15-1854


          unreasonable, arbitrary, or not based on the evidence presented." Best, 223 Ill. 2d at 350.

          Under the manifest weight of the evidence standard, we give deference to the trial court as

          the finder of fact, because it is in the best position to observe the conduct and demeanor of

          the parties and witnesses. Best, 223 Ill. 2d at 350. As such, we will not substitute our

          judgment for that of the trial court regarding the credibility of witnesses, the weight to be

          given the evidence, or the inferences to be drawn therefrom. Best, 223 Ill. 2d at 350-51.

¶ 20            Petitioner here challenges only the trial court's finding of no abuse. Section 214(a) of

          the Act provides that, where the trial court finds that the petitioner has been abused, it shall

          enter an order of protection prohibiting such abuse. 750 ILCS 60/214(a) (West 2012). The

          Act defines "abuse" as "physical abuse, harassment, intimidation of a dependent, interference

          with personal liberty[,] or willful deprivation."       750 ILCS 60/103(1) (West 2012).

          "Harassment" is defined in the Act as:

                     "knowing conduct which is not necessary to accomplish a purpose that is

                     reasonable under the circumstances; would cause a reasonable person emotional

                     distress; and does cause emotional distress to the petitioner.           Unless the

                     presumption is rebutted by a preponderance of the evidence, the following types

                     of conduct shall be presumed to cause emotional distress:

                           (i) creating a disturbance at petitioner's place of employment or school;

                           (ii) repeatedly telephoning petitioner's place of employment, home or

                     residence;

                           (iii) repeatedly following petitioner about in a public place or places.

                                                           ***

                                                           ***

                                                      10
       1-15-1854


                           (vi) threatening physical force, confinement or restraint on one or more

                     occasions." 750 ILCS 60/103(7)(i)-(iii), (vi) (West 2012).

¶ 21            Here, the evidence showed that Catherine was angry when Thomas and his family

          brought Catherine's late father's mistress to Catherine's father's memorial on April 14, 2015.

          Immediately after, she telephoned him and left him an angry voicemail. Then, over a period

          of one hour, Catherine sent Thomas a series of text messages evincing displeasure over

          Thomas bringing Catherine's father's mistress to the memorial. The voicemail was certainly

          angry and insulting, including saying Catherine "should be calling out favors from all the

          f*** gangsters I have," and "Tell your mother watch her f*** back." The text messages were

          also of an angry and insulting nature, including telling Thomas his family was "dead" to her

          and "I hope u all die a painful slow death," wishing bad luck upon Thomas' family, predicting

          Thomas' grandchildren would not live long, and saying she "put the evil eye" on Thomas.

¶ 22            When asked about these messages at the hearing, Thomas alternately called Catherine

          "crazy," described some of the messages as "a joke," and admitted he was not scared by most

          of the messages. He testified that he was afraid or "bothered" when he received the text

          message calling his mother a foul name and was "bothered" by the text saying: "And you're

          such a c***; your family are dead to us; enjoy watching your father die." He testified he was

          bothered but not scared when he read the message: "I hope you all die a painful and slow

          death" and that Catherine predicted his grandchildren would not live long lives. He denied

          he was bothered by the "evil eye" text. Thomas testified he was very scared when he heard

          the voicemail.

¶ 23            For her part, Catherine admitted having left the voicemail and sent the text messages,

          and apologized for having done so. She explained she was "ranting" because Thomas and his


                                                     11
       1-15-1854


          family brought her deceased father's mistress to the memorial and "paraded" her around. She

          explained that she wanted to "make them understand how upset I was" and that "they had

          ruined something that could have been a really precious occasion." She denied knowing

          what the "evil eye" means and stated she does not know any gangsters.

¶ 24            We see no reason to disturb the court's decision where its determination is not against

          the manifest weight of the evidence. See Best, 223 Ill. 2d at 348-49. The court specifically

          found Catherine a credible witness and found Thomas an incredible witness, and we do not

          disturb these findings. See Best, 223 Ill. 2d at 350-51 (We will not substitute our judgment

          for that of the trial court regarding the credibility of witnesses, the weight to be given the

          evidence, or the inferences to be drawn therefrom). We agree with the trial court that there

          was no abuse here, where Catherine's voicemail and text messages, sent over a limited period

          of time, while of an angry and insulting nature, were not actual threats. Many were not

          directed at Thomas himself and, as testified to by Thomas, he was not scared by most of

          them. He even considered some of them "a joke" and referred to Catherine as "crazy." As he

          received these text messages and the voicemail, Thomas remained in Catherine's vicinity,

          also showing he was not fearful of his safety. And Catherine did not attempt to contact

          Thomas in any way after the one hour of angry messages. We find no error in the trial

          court's determination that a plenary order of protection should not issue.

¶ 25                                         CONCLUSION

¶ 26            For all of the foregoing reasons, the decision of the circuit court of Cook County is

          affirmed.

¶ 27            Affirmed.




                                                      12